DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1, 4, 6-7, 9 and 13-19 are cancelled; claims 20-32 and 35-38 are withdrawn; claims 2-3, 5, 8, 10-12 and 33-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 31 May 2022, with respect to the amendments to the claims have been fully considered and are persuasive. The rejection of claim 8 and its dependent claims has been withdrawn. 
Election/Restrictions
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement among claim 8 and its dependent claims, and claim 35 and its dependent claims, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 20-32 and 35-38 directed to inventions non-elected without traverse. Accordingly, claims 20-32 and 35-38 have been cancelled.

Allowable Subject Matter
Claims 2-3, 5, 8, 10-12 and 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is in the opinion of the Examiner that the art of record neither anticipates nor renders obvious the precise arrangement of the lead body, electrodes, connector, and antenna as claimed in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions. Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on 21 March 2022, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed 31 May 2022. Therefore, it is concluded by the examiner that claims 2-3, 5, 8, 10-12 and 33-34 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792